             Case 2:20-cv-00887-RAJ Document 135-1 Filed 10/02/20 Page 1 of 3




 1                                                           THE HONORABLE RICHARD A. JONES

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6

 7     BLACK LIVES MATTER SEATTLE-KING
       COUNTY, ABIE EKENEZAR, SHARON
 8     SAKAMOTO, MURACO KYASHNA-
       TOCHA, ALEXANDER WOLDEAB,                              NO. 2:20-cv-00887-RAJ
       NATHALIE GRAHAM, and ALEXANDRA
 9     CHEN,                                                  [PROPOSED]
                                                              ORDER DENYING PLAINTIFFS’
10                                    Plaintiffs,             MOTION FOR CONTEMPT

11     v.                                                     Noted on Motion Calendar:
                                                              October 5, 2020
       CITY OF SEATTLE,
12
                                      Defendant.
13

14

15                                                    ORDER

            THIS MATTER having come on regularly before this Court on Plaintiffs’ Motion for Order
16
     to Show Cause Why the City of Seattle Should Not Be Held in Contempt for Violating the
17
     Preliminary Injunction, all parties appearing through counsel, the Court having reviewed the
18
     pleadings and files in this matter, specifically including the following:
19
            (1) Plaintiffs’ Motion for Order to Show Cause Why the City of Seattle Should Not Be
20
                Held in Contempt for Violating the Preliminary Injunction;
21
            (2) Declarations of David A. Perez, Jasper Wensnahan, Joshua Servian, Michael Scaturo,


       ORDER DENYING PLAINTIFFS’ MOTION                           CHRISTIE LAW GROUP, PLLC
       FOR CONTEMT (2:20-cv-00887-RAJ) - 1                       2100 WESTLAKE AVENUE N., SUITE 206
                                                                        SEATTLE, WA 98109
                                                                           206-957-9669
            Case 2:20-cv-00887-RAJ Document 135-1 Filed 10/02/20 Page 2 of 3




 1              Omari Salisbury, Richard Smith, Casey Martin, Melissa Schade, Emily Grace
                Robinson, Madison Lynn Haughie, Ashton Eby, Sean Swanson, Kristi Krein, Casey
 2              Karhu, Alexandria Wommack, Alexandra Chen, Carter Tinney, Kristin Mowery,
                Ames Frazier, Marilyn Flynn;
 3
            (3) Defendant City of Seattle’s Response to Plaintiffs’ Motion for Order to Show Cause
 4              Why the City of Seattle Should Not Be Held in Contempt for Violating the Preliminary
                Injunction;
 5
            (4) Declarations of Ghazal Sharifi with exhibits, John Brooks with exhibits, and Captain
 6              Matt Allen;

 7          (5) ________________________________________________;

 8          (6) ________________________________________________;

 9          and being otherwise fully advised in this matter;

10          IT IS HEREBY ORDERED, ADJUDGED AND DECREED for good cause shown that

11   Plaintiffs’ Motion for Order to Show Cause Why the City of Seattle Should Not Be Held in

12   Contempt for Violating the Preliminary Injunction is DENIED.

13          DONE IN OPEN COURT/CHAMBERS THIS ____ day of October, 2020.

14

15                                                _____________________________________
                                                  THE HONORABLE RICHARD A. JONES
                                                  United States District Court Judge
16

17   ///

18   ///

19   ///

20

21


       ORDER DENYING PLAINTIFFS’ MOTION                          CHRISTIE LAW GROUP, PLLC
       FOR CONTEMT (2:20-cv-00887-RAJ) - 2                      2100 WESTLAKE AVENUE N., SUITE 206
                                                                       SEATTLE, WA 98109
                                                                          206-957-9669
            Case 2:20-cv-00887-RAJ Document 135-1 Filed 10/02/20 Page 3 of 3




 1
     Presented by:
 2                                           CHRISTIE LAW GROUP, PLLC
 3
                                             By      /s/ Robert L. Christie
 4                                             ROBERT L. CHRISTIE, WSBA #10895
                                               THOMAS P. MILLER, WSBA #34473
 5                                             ANN E. TRIVETT, WSBA #39228
                                               MEGAN M. COLUCCIO, WSBA #44178
                                               Attorneys for Defendant City of Seattle
 6                                             2100 Westlake Avenue N., Suite 206
                                               Seattle, WA 98109
 7                                             Phone: 206-957-9669
                                               Email: bob@christielawgroup.com
 8                                                      tom@christielawgroup.com
                                                        ann@christielawgroup.com
                                                        megan@christielawgroup.com
 9

10                                           PETER S. HOLMES
                                             Seattle City Attorney
11

12                                           By      /s/ Ghazal Sharifi
                                               GHAZAL SHARIFI, WSBA# 47750
                                               CAROLYN U. BOIES, WSBA #40395
13                                             Attorneys for Defendant City of Seattle
                                               Assistant City Attorneys
14                                             Seattle City Attorney’s Office
                                               701 Fifth Avenue, Suite 2050
15                                             Seattle, WA 98104
                                               Phone: 206-684-8200
16                                             E-mail: Ghazal.Sharifi@seattle.gov
                                                         Carolyn.Boies@seattle.gov
17

18

19

20

21


       ORDER DENYING PLAINTIFFS’ MOTION                    CHRISTIE LAW GROUP, PLLC
       FOR CONTEMT (2:20-cv-00887-RAJ) - 3                2100 WESTLAKE AVENUE N., SUITE 206
                                                                 SEATTLE, WA 98109
                                                                    206-957-9669
